113 F.3d 1242
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Leticia BRACAMONTES-RODRIGUEZ, Defendant-Appellant.
No. 96-30307.
United States Court of Appeals, Ninth Circuit.
Submitted May 6, 1997.*Decided May 9, 1997.

Before:  FLETCHER, REINHARDT and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Leticia Brancamontes-Rodriguez appeals the district court's denial of her motion to correct the amended judgment to conform to the jury's special verdict.  We affirm.  We find no error in the district court's amended judgment adjudging her guilty of conspiracy.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3